ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that KENNETH VAN RYE, of ELMWOOD PARK, who was admitted to the Bar of this State in 1979, be suspended for a period of three months for violations of the recordkeeping requirements of the Rules of Court and of the Rules of Professional Conduct, and for improperly witnessing a false signature and affixing his jurat thereon, in violation of RPC 8.4(c), and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is hereby suspended for three months, effective August 12, 1991; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said KENNETH VAN RYE as an attorney at law of the State of New Jersey; and it is further
ORDERED that KENNETH VAN RYE be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that KENNETH VAN RYE reimburse the Ethics Financial Committee for appropriate administrative costs.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 17th day of July, 1991.